
	

113 HR 5067 IH: To require the Federal Insurance Office to carry out a study on illegal steering and redlining in the insurance industry.
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5067
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Clay introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Federal Insurance Office to carry out a study on illegal steering and redlining in
			 the insurance industry.
	
	
		1.Study on insurance steering and redlining
			(a)StudyThe Director of the Federal Insurance Office shall carry out a study to determine whether the
			 insurance industry is engaging in the illegal practices of insurance
			 steering or redlining. In carrying out such study, the Director shall
			 investigate insurance products, pricing, promotions, and placement of
			 services being offered to consumers in the United States.
			(b)ReportNot later than the end of the 180-day period beginning on the date of the enactment of this Act,
			 the Director shall issue a report to the Congress containing—
				(1)all findings and determinations made in carrying out the study required under subsection (a); and
				(2)any legislative recommendations the Director may determine appropriate.
				
